August 6, 2013




                                JUDGMENT

                 The Fourteenth Court of Appeals
                        ANTONIO CUEVAS, Appellant

NO. 14-12-00480-CR                         V.

                       THE STATE OF TEXAS, Appellee
                      ________________________________



       This cause was heard on the transcript of the record of the court below.
Having considered the record, this Court holds that there was no error in the
judgment. The Court orders the judgment AFFIRMED, and that this decision be
certified below for observance.